THE COURT.
All of the parties to the above-entitled action have joined in a stipulation requesting a reversal of that portion of the judgment appealed from herein, awarding damages against the appellant Chas. A. Smart, and the reentry of judgment in his favor on the cause of action sued upon in the complaint; and it appears from an examination of the record on appeal, including the transcript of the evidence, that legal grounds exist for the granting of such request. It is ordered, therefore, that said portion of the judgment appealed from be and the same is hereby reversed with directions to reenter the same in appellant’s favor on the cause of action set forth in the complaint; and it is further ordered that in accordance with the terms of such stipulation the companion appeal taken by the said Chas. A. Smart from that portion of said judgment denying him relief on the cause of action sued upon in his cross-complaint be dismissed, and that the remittitur herein issue forthwith, without costs to either of the parties to said appeal.